Citation Nr: 1000824	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  04-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The Veteran, her spouse, and a friend


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to January 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied service connection for PTSD.
The Veteran, her spouse, and a friend (M.K.) provided 
testimony to the undersigned Veterans Law Judge at a hearing 
held at the RO in April 2001.  A copy of the transcript has 
been associated with the file and has been reviewed.

In July 2005, the Board denied the Veteran's service 
connection claim for PTSD. The Veteran filed a timely appeal 
of that decision to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the VA Office of General Counsel and the Veteran's 
representative filed a Joint Motion for Remand, received in 
April 2007, requesting that the Court vacate the Board's July 
2005 decision, and remand the issues for further development.  
In April 2007, the Court granted the motion and vacated the 
July 2005 decision.  

In May 2008, the Board again denied the service connection 
claim for PTSD, and the Veteran filed a timely appeal of that 
decision to the Court.  While the case was pending at the 
Court, the VA Office of General Counsel and the Veteran's 
representative filed a Joint Motion for Remand, received in 
April 2007, requesting that the Court vacate the Board's May 
2008 decision, and remand the issue for further development.  
In July 2009, the Court granted the motion and vacated the 
May 2008 decision.  

The Veteran was previously represented by a private attorney, 
however, according to an August 2009 letter, that attorney 
indicated that he no longer represents the Veteran due to his 
own health issues.  The Board, in a September 2009 letter, 
reminded the Veteran that she is currently without 
representation before the VA, and advised that she can either 
represent herself, or appoint an accredited Veterans Service 
Organization, or a private attorney or "agent" to represent 
herself.  The Board indicated that if it did not hear from 
the Veteran or a new representative within 30 days of the 
date of the letter, it will proceed on the assumption that 
she wishes to represent herself before VA.  The Veteran did 
not respond to the letter, therefore the Board assumes that 
the Veteran wishes to represent herself in this matter.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the 2009 Joint Motion and Court Order, the Board 
finds that further development is necessary prior to 
analyzing the claim on the merits.

The 2009 Joint Motion indicated that a remand is necessary to 
allow VA to conduct a new medical examination with regard to 
the Veteran's PTSD claim.  The Joint Motion indicated that 
another examination is required to reconcile the medical 
opinions of record with regard to the significance of the 
April and June 1967 service treatment records that showed 
treatment for "nerves, for "blowing up, angry spells, and 
feeling out of control.  As such, the Board finds that an 
additional VA examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder must be made available to and be 
reviewed by the examiner, to specifically 
include all service treatment and 
personnel records.  Any indicated special 
tests, such as PTSD psychological 
testing, should be accomplished.  All 
acquired psychiatric disabilities found 
on examination should be clearly 
reported.  

After reviewing the claims folder and 
examining the Veteran, the examiner 
should indicate all psychiatric 
disabilities currently shown, and then 
respond to the following:

 a) Is there a 50 percent probability or 
greater that the in-service impression of 
anxiety, and complaints of  "blowing 
up," "angry spells," and feeling "out 
of control" constitutes behavioral 
changes that would have reasonably 
occurred following the claimed sexual 
assaults?

The examiner should reconcile any opinion 
with the service treatment records dated 
in April and June 1967; and the August 
2001 VA opinion; in addition to September 
2000 and May 2002 Vet Center reports from 
B. Greenwood; May 2000 and May 2002 
statements from L. Furbee; Dr. Freda's 
May 2002 report; and a September 2003 
statement by M.W. Dunlap, M.D.

 b) If so, does the Veteran have PTSD 
causally related to such inservice sexual 
assault(s)?

 c) Was an acquired psychiatric 
disability other than PTSD manifested 
during service?

 d) Was a psychosis manifested within one 
year of discharge from service?

2.   Upon completion of the above- 
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for PTSD.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


